                                                                        Case 2:18-cv-00242-DGC Document 35 Filed 11/05/18 Page 1 of 4



                                                                 1   Thomas A. Saenz* (Cal. Bar. No. 159430)        Patricia Lee Refo (Ariz. Bar. No. 017032)
                                                                     Andrés R. Holguin-Flores (Cal. Bar No. 305860) Don Bivens (Ariz. Bar. No. 005134)
                                                                 2   MEXICAN AMERICAN LEGAL                         SNELL & WILMER, LLP
                                                                     DEFENSE AND EDUCATION FUND                     One Arizona Center
                                                                 3   634 South Spring Street, 11th Floor            400 E. Van Buren St., Suite 1900
                                                                     Los Angeles, California 90014                  Phoenix, Arizona 85004-2002
                                                                 4   Telephone: (213) 629-2512                      Telephone: 602.382.6000
                                                                 5   E-mail: tsaenz@maldef.org                      Facsimile 602.382.6070
                                                                             aholguin-flores@maldef.org             Email: prefo@swlaw.com
                                                                 6   *admitted pro hac vice                                dbivens@swlaw.com

                                                                 7   Nina Perales* (Tex. Bar No. 24005046)          Donald B. Verrilli, Jr.* (D.C. Bar. No. 420434)
                                                                     MEXICAN AMERICAN LEGAL                         Michael B. DeSanctis* (D.C. Bar No. 460961)
                                                                 8   DEFENSE AND EDUCATION FUND                     Christopher M. Lynch *(D.C. Bar No. 1049152)
                                                                     110 Broadway St., Suite 300                    MUNGER, TOLLES & OLSON LLP
                                                                 9   San Antonio, TX 78205                          1155 F St. NW-- 7th Floor
                                                                     Telephone: (210) 224-5476                      Washington, DC 20004
                                                                10   E-mail: nperales@maldef.org                    Telephone: (202) 220-1100
                                                                11   *admitted pro hac vice                         Email: michael.desanctis@mto.com
                                                                                                                    *pro hac vice application forthcoming
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Daniel R. Ortega, Jr. (Ariz. Bar No. 005015)
                                                                     ORTEGA LAW FIRM, P.C.                          Peter J. Kadzik* (D.C. Bar No. 964007)
                                                                     361 East Coronado Rd., Suite 101               VENABLE LLP
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202




                                                                     Phoenix, AZ 85004-1525                         600 Massachusetts Ave. NW
                             LAW OFFICES




                                                                14   Telephone: (602) 386-4455                      Washington, DC 20001
                              602.382.6000
                                   L.L.P.




                                                                     Facsimile: (602) 386-4480                      Telephone: (202) 344-4147
                                                                15   E-mail: danny@ortegalaw.com                    Email: PJKadzik@Venable.com
                                                                                                                    *pro hac vice application forthcoming
                                                                16   Attorneys for Plaintiffs
                                                                                                                    Attorneys for Defendants
                                                                17
                                                                18
                                                                19                         IN THE UNITED STATES DISTRICT COURT
                                                                20                                FOR THE DISTRICT OF ARIZONA
                                                                       Jane V.; John A.; John E.; Jane F.; John   No. 2:18-cv-00242-DGC
                                                                21     D.; John M.; Jane N.; and John W.;
                                                                22     individually and on behalf of all others   JOINT NOTICE OF REQUEST
                                                                       similarly situated,                        FOR ORAL ARGUMENT
                                                                23                        Plaintiff,
                                                                              v.
                                                                24     Motel 6 Operating L.P., a limited
                                                                       partnership; G6 Hospitality LLC, a
                                                                25
                                                                       limited liability company, dba Motel 6;
                                                                26     and Does 1-10,
                                                                                          Defendant.
                                                                27
                                                                28

                                                                     4848-4746-6362.2
                                                                        Case 2:18-cv-00242-DGC Document 35 Filed 11/05/18 Page 2 of 4



                                                                 1            The Parties respectfully request oral argument regarding the November 2, 2018 joint
                                                                 2   motion for an order granting preliminary approval of the class action settlement and
                                                                 3   conditionally certifying the settlement class.
                                                                 4
                                                                 5   DATED this 5th day of November, 2018.
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26   /////
                                                                27   /////
                                                                28   /////

                                                                     4848-4746-6362
                                                                                                                 -2-
                                                                        Case 2:18-cv-00242-DGC Document 35 Filed 11/05/18 Page 3 of 4



                                                                 1                                     MEXICAN AMERICAN LEGAL DEFENSE
                                                                                                       AND EDUCATION FUND, INC.
                                                                 2
                                                                 3                                     By: /s/Andres R. Holguin-Flores (with
                                                                                                                                         permission)
                                                                 4                                         Thomas A. Saénz
                                                                                                          Andres R. Holguin-Flores
                                                                 5                                         634 South Spring Street, 11th Floor
                                                                                                          Los Angeles, California 90014
                                                                 6
                                                                 7                                        Nina Perales
                                                                                                          110 Broadway St., Suite 300
                                                                 8                                        San Antonio, TX 78205
                                                                 9                                     ORTEGA LAW FIRM, P.C.
                                                                10                                     Daniel R. Ortega, Jr.
                                                                                                       361 East Coronado Rd., Suite 101
                                                                11                                     Phoenix, AZ 85004-1525
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                     Attorneys for Plaintiffs
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202




                                                                                                       SNELL & WILMER, LLP
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                                                       By: /s/Patricia Lee Refo
                                                                15                                         Patricia Lee Refo
                                                                16                                         Don Bivens
                                                                                                           One Arizona Center
                                                                17                                         400 E. Van Buren, Suite 1900
                                                                                                           Phoenix, Arizona 85004-2202
                                                                18
                                                                19                                     MUNGER, TOLLES & OLSON LLP
                                                                                                       Donald B. Verrilli, Jr.* (D.C. Bar. No. 420434)
                                                                20                                     Michael B. DeSanctis* (D.C. Bar No. 460961)
                                                                                                       Christopher M. Lynch *(D.C. Bar No. 1049152)
                                                                21                                     1155 F St. NW-- 7th Floor
                                                                                                       Washington, DC 20004
                                                                22                                     *pro hac vice application forthcoming

                                                                23                                     VENABLE LLP
                                                                                                       Peter J. Kadzik* (D.C. Bar No. 964007)
                                                                24                                     600 Massachusetts Ave. NW
                                                                                                       Washington, DC 20001
                                                                25                                     *pro hac vice application forthcoming

                                                                26                                     Attorneys for Defendants
                                                                27
                                                                28

                                                                     4848-4746-6362
                                                                                                         -3-
                                                                        Case 2:18-cv-00242-DGC Document 35 Filed 11/05/18 Page 4 of 4



                                                                 1                                 CERTIFICATE OF SERVICE
                                                                 2            I hereby certify that on November 5, 2018, I electronically transmitted the attached
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to all attorneys of record.
                                                                 5                                                             By: /s/Patricia Lee Refo
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     4848-4746-6362
                                                                                                                 -4-
